 


114 HR 5213 IH: Fertilizer Access and Responsible Management Act
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5213 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2016 
Mr. Smith of Nebraska (for himself, Mr. Fincher, Mr. Peterson, and Mr. Costa) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the Occupational Safety and Health Administration to provide notice and comment rulemaking for the revised enforcement policy relating to the exemption of retail facilities from coverage of the process safety management of highly hazardous chemicals standard under section 1910.119(a)(2)(i) of title 29, Code of Federal Regulations. 
 

1.Short titleThis Act may be cited as the Fertilizer Access and Responsible Management Act or the FARM Act.  2.Occupational Safety and Health Administration process safety management standard (a)Withdrawal of policy (1)In generalThe Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall withdraw the revised enforcement policy relating to the exemption of retail facilities from coverage of the process safety management of highly hazardous chemicals standard under section 1910.119(a)(2)(i) of title 29, Code of Federal Regulations, issued as a memorandum by the Occupational Safety and Health Administration on July 22, 2015. 
(2)EnforcementThe Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall enforce section 1910.119(a)(2)(i) of title 29, Code of Federal Regulations (or any corresponding similar regulation or ruling) in the same manner as such section was enforced on July 21, 2015, unless such section is amended in accordance with subsection (b). (b)Requirements for rulemaking (1)Proposed ruleThe Secretary may publish any proposed rule relating to the exemption of retail facilities from coverage of the process safety management of highly hazardous chemicals standard under section 1910.119(a)(2)(i) of title 29, Code of Federal Regulations (or any corresponding similar regulation or ruling) only if— 
(A)the Secretary, acting through the Assistant Secretary of Labor for Occupational Safety and Health, arranges for an independent third party to conduct a cost analysis of such proposed rule, and the Secretary includes such analysis in the publication of the proposed rule; and (B)the Bureau of the Census establishes a code for farm supply retailers under sector 44–45 (relating to retail trade) of the North American Industry Classification System. 
(2)Notice and commentIn promulgating any rule related to the exemption described in paragraph (1), the Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall— (A)provide notice and comment rulemaking in accordance with section 553 of title 5, United States Code; and 
(B)invite meaningful public participation in such rulemaking.  